Case 1:19-cr-00381-GBD Document 55

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
~against-

JARED SEARLES,
Defendant.

GEORGE B. DANIELS, United States District Judge:

PD ate ane,
+ Ae nang 2a
‘amo,

Filed: paimygt Pager ottirem

 

. a ee

oat FHS DS

sn mera btber egh =

 

ete! Ny

Ethnteg can aa j

me
.
ae
aie,
ps5
bs e ;
ee
hag!
aT ig.

a ep

Wet

 

ORDER

 

19 Crim. 381 (GBD)

The sentencing is adjourned from March 10, 2021 to March 24, 2021 at 9:00 a.m. and will

occur as a videoconference.

Dated: New York, New York
March 1, 2021

SO ORDERED.

 

United States District Judge

 
